Title: To Thomas Jefferson from Emmanuel Grouchy, 16 May 1821
From: Grouchy, Emmanuel
To: Jefferson, Thomas


              Monsieur le Président
              Philadelphie Le 16 mai 1821.
            J’ai L’honneur de vous Supplier d’accepter un ouvrage que j’apporte de Londres tout récemment.  Il n’est pas du même genre, que Les deux Pamphlets que j’eus le plaisir de vous faire parvenir L’année dernière presque à cette Epoque.  mais Je crois qu’il vous interressera encore plus.Il me fait bien peine Mr Le Président de vous l’envoyer dans l’état, où il se trouve.  Ma Situation en est cause.Voudriez vous bien me faire L’honneur de me faire Savoir Si vous voudriez me Permettre d’aller vous presenter L’hommage de mon Profond Respect, ce bonheur Serait pour moi extrême, depuis Longtems Je L’Envie, et avant tout je sais que je dois en Solliciter La Permission.Daignez, Monsieur Le Président, & Respectable Vieillard, ne pas me refuser cette Consolation & agréer L’assurance de tout mon Profond Respect.Vôtre très humble & très obeissant serviteurGruchet officier français membre de La Légion d’honneurMon adresse est à Mr Gruchet South 2. street No 24 à Philadelphie. Editors’ Translation
              Mister President
              Philadelphia,
                May 16, 1821
            I have The honor of Begging you to accept a book which I have just brought from London.  It is not the same kind of book as The two Pamphlets I had the pleasure of sending You Last year, almost at the same time as now.  but I believe that it will interest You even more.I am much grieved, Mr. President, to send it to you in the state it is in.  My situation is the reason why.Would you be kind enough to do me The honor of letting me Know if You Would Allow me to go and present to you The hommage of my Profound Respect, this would Make me extremely happy, I have been Wanting to do it for a long time, and most of all, I know that I must Sollicit Your Permission.Please deign, Mister President & Respectable Elderly Man, not to refuse this Consolation & to accept The assurance of my Profound Respect.Your very humble & very obedient ServantGruchet French officer, Member of the Légion d’honneurMy address is to Mr. Gruchet South 2. Street No 24 in Philadelphia